Citation Nr: 0416834	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  95-33 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a psychoneurotic 
disorder (currently claimed as bipolar disorder).



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to December 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

An August 2003 Board decision affirmed the RO's denial of the 
veteran's claim.  The veteran appealed the decision to the 
Court of Appeals For Veterans Claims (Court).  The veteran, 
through his attorney, submitted a Motion To Remand (Motion) 
the case to the Board.  The Secretary of Veterans Affairs 
(Secretary) did not oppose the Motion and joined it.  In an 
Order dated in January 2004, the Court granted the Motion, 
vacated the August 2003 Board decision, and remanded the case 
to the Board for readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Basis of the Motion was that the August 2003 Board 
decision did not include a full statement of the reason and 
bases for the findings and conclusions reached in the 
decision.  Specifically, the August 2003 decision did not 
discuss all ramifications of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
as it applies to the veteran's case, especially as concerns 
the notice provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002).

The VCAA became effective after the veteran filed his claim 
in 1992.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 7-2003 
(November 19, 2003).  Thus, the VCAA applied to the veteran's 
claim at the time it previously was pending before the Board.

The only VCAA information which has been provided to the 
veteran since he submitted his claim is that contained in the 
December 2002 supplemental statement of the case (SSOC).  In 
the interim since the August 2003 Board decision, the Court 
has decided cases which further clarify the application of 
the VCAA.  It does not appear that full notice of 38 C.F.R. 
§ 3.159, as currently interpreted has been provided.  This is 
not a defect that the Board can correct.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

The Board deems additional development necessary prior to 
further appellate review of this case.  Specifically, the 
issuance of a complete VCAA notice.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  Finally, he must be informed to 
submit all evidence he has on the issue.  
38 C.F.R. § 3.159.

2.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC, as 
appropriate including any evidence 
submitted by the veteran in response to 
the VCAA notice, in light of all the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




